Title: From Thomas Jefferson to Henry Guegan, 27 August 1820
From: Jefferson, Thomas
To: Guegan, Henry


Sir
Monticello
Aug. 27. 20.
I recieved from mr Negrin, a watchmaker settled lately in the neighboring village of Charlottesville, a 4to printed leaf entitled ‘Catalogue of Latin and Greek books,’ which he says are to be sold at your foreign bookstore in Baltimore. among these I observe the following noted with their prices.par 2col. 1.Persoon Synopsis plantarum 2.v. 12mo 3.D.col. 2.Thesauri lenguae Groecae 5.v. fol. vel. bound. 28D. if this is Stephani Thesaurus linguae Graecae I will take it.Vossii Etymologicon. fol. bound. 4.D.Xenophontis. 5. 8vo 3.50. if this be of all the works of Xenophon, I will take it.
there is a Longinus Gr. & E. 12mo translated in Baltimore & printed there which if you will add to the above I shall be obliged to you. I will either—pay the amount to mr Negrin, or remit it to you by mail, as you shall direct.  pack the books very securely if you please and send them by water to Richmond addressed to me to the care of mr Gibson mercht of that place, which will be the same as if delivered to myself. I shall be from home from the 6th to the 24th of the next month which I mention to account to you for any delay in my answer which may happen: and I salute you with respect.Th Jefferson.